Mr. Justice Fishek
delivered the following dissenting opinion : —
As I differ with the majority of the court, as to the proof establishing the return of the sheriff on the venditioni exponas, under which the land was sold, I will, as required by law, briefly state my reasons for such difference.
I contend, that the return as proved, when construed according to legal rules, shows that the purchase-money was paid, or what is equivalent thereto.
1. The sheriff is presumed to have done his duty. If there had not been a complete sale of the land, to wit, a compliance with the bid, he should have so returned on the writ, for the obvious reason that another writ could have issued to sell the land. Under the return made, no other vendi. could issue, and why ? because the return showed a sale already made.
When the sheriff returns that a sale was made, the name of the purchaser, the amount bid, and returns no forfeiture of the bid, the law presumes that it was complied with; and a fact presumed by la tv is the same as a fact stated and proved.
2. The credit was indorsed by Thornton on the day of the sale, whence we must suppose that the execution was then in *609the hands of .the sheriff’. Every indorsement made thereon while it was in his hands, must be;, supposed to have been made by his authority, and if a credit for his protection, because no person can legally write any thing thereon, unless authorized by the sheriff. Thornton may have produced proof that he was the plaintiff’s agent or assignee, at least the law would presume this much.
3. The proof is certainly clear, that $38.40 had been paid for costs. Now, the proof is just the same as to the payment of the whole $200. It is that the sheriff retained out of the sum bid, the $38.40. If he retained this sum out of the $200 the whole sum must have either been in his hands or under his control.
I, for these reasons, contend that the return, when legally construed, shows that the money was paid; and, therefore, think that the court below erred on the point.
My opinion is, the judgment ought to be reversed.
A petition of a re-argument was filed by the counsel for appellant in this case, but was refused by the court.